Citation Nr: 1201738	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disease, to include pleural plaques.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for a lung disability.

In an August 2007 statement (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In September 2009, he was notified that his Board hearing had been scheduled for a date in October 2009. He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In March 2011, the Board remanded this matter for further development.


FINDING OF FACT

The Veteran does not have a current lung disease.


CONCLUSION OF LAW

The criteria for service connection for a lung disease are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 has been  amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran received the requisite VCAA notice in a letter dated in November 2006.  The letter also told him to submit any relevant evidence in his possession.

The VCAA requires VA to assist claimants in obtaining relevant evidence to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service medical records and all relevant records of post service treatment, and has afforded him an adequate examination.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's remand instructed that the agency of original jurisdiction undertake development to determine whether the Veteran had in-service asbestos exposure, and to afford him an examination to determine the etiology of any current lung disability.

The Board has accepted the Veteran's reports of asbestos exposure in service; hence, further efforts are not required to obtain confirmatory evidence of that exposure; therefore, further efforts to verify such exposure are not required and could not serve to substantiate the claim.

The Veteran was afforded a VA examination in May 2011.  The examiner acknowledged the Veteran's reports of in-service asbestos exposure and findings of current pleural plaques, but also found normal lung function and no current lung disease.  The examiner reviewed and discussed relevant records.  The examiner did not explicitly discuss the Veteran's previous reports of breathing problems, but did report review of the records containing these complaints.  His opinion was that because there was normal lung function on testing, there could be no current lung disease.  


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There is conflicting evidence as to whether the Veteran has a current lung disease or disability.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The Veteran was seen at the Geisinger Health Care system (Geisinger) in August 2006, after undergoing a physical, including an X-ray, which revealed a questionable left lung field density.  It was reported that he had a "relatively benign pas medical history" and had been in his "usual state of excellent health" at the time of the physical.  His only problem was a little shortness of breath after beginning exercise and walking, but after walking for a couple of minutes he felt "great" and could "go for miles."  

On examination oxygen saturation was 98 percent on room air; and there was symmetrical excursion of the chest wall, equal breath sounds bilaterally, and no wheezes, rhonchi, or crackles.  The lungs were clear to auscultation and percussion.  There was a marked prolonged expiratory phase on forced expiratory breath.  CAT scans and X-rays of the chest revealed scattered calcified pleural plaques consistent with asbestos related pleural disease, minimal dependent atelectactic changes at the bases of the lungs, a very small area of probable scarring at the right lung base, a small patchy opacity of the right lung base, and some enlarged mediastinal lymph nodes.  

The examiner commented that the pleural plaques were a "benign disease" usually associated with asbestos exposure history.  The examiner added that there did not seem to be any other significant disease; but follow was; however, recommended with regard to the patch at the right lung base, and the physician suspected that there was some mild obstructive disease apparently associated with the Veteran's history of smoking with "perhaps" some air trapping.  Pulmonary function testing was to be undertaken.  

The Veteran was seen in follow up several days later.  It was reported that he felt well and had no symptoms.  Pulmonary function studies were "excellent" with normal diffusion capacity, and no evidence of any small airways disease or air trapping.  

In September 2006, the Veteran submitted his claim for service connection for the toxic effects of asbestos exposure.

Another CT scan in December 2006, at Geisinger was interpreted as showing no significant change in the previous finding of scattered mediastinal lymph nodes and calcified pleural plaques consistent with asbestos related pleural disease.

In a January 2007 statement and his March 2007 notice of disagreement, the Veteran reported worsening breathing problems upon normal exertion as well as heavy and labored breathing during periods of physical exertion.

A May 2011 VA examination report indicates that the Veteran reported occasional difficulty breathing when he engaged in heavy work or walked uphill.  He did not experience any coughing.  Examination revealed that the lungs were clear, the chest was symmetrical, and there were no wheezes, rales, or diaphragm excursion.  Pulmonary function tests were normal.  The Veteran was diagnosed as having asbestos related pleural disease.

The pulmonologist who conducted the May 2011 VA examination opined that the Veteran had no disability from the diagnosed pleural plaques.  He reasoned that all of the Veteran's pulmonary function tests were normal, that the pleural disease did not have any consequences on his lung function, and that he did not have any symptoms or disability from his lungs.

In a May 2011 addendum to the May 2011 VA examination report, the examiner again opined that the Veteran did not have a current lung disability.  This opinion was based on the fact that the Veteran's pulmonary function tests were normal, that he did not experience any symptoms, and that he did not have any difficulties fulfilling his job in the military or his jobs following service.  While he did have pleural plaques, they did not cause any disability.  An anatomic lesion (anatomic anomaly) was different from a disability and did not always equate to a disability because if such an anomaly did not cause any functional impairment of an organ, there was no disability.  

The Veteran has reported in-service asbestos exposure.  Such exposure is consistent with the duties of his service, and hence, the element of an in-service injury is substantiated.

The VA examiner and the physician at Geisinger concluded that the Veteran has pleural plaques related to asbestos exposure and the VA examiner explicitly found that the plaques were, in part, attributable to the in-service asbestos exposure.

The remaining question is whether the Veteran has a current disability.  The physician at Geisinger described the Veteran's condition as "benign" and was ultimately unable to find any impairment in lung function.  The VA examiner, consistent with the reports from the physician at Geisinger, explicitly found that the pleural plaques did not cause any disability.  

While the Veteran has reported shortness of breath on beginning exercise and when engaged in heavy work or occasionally walking uphill; the private and VA physicians noted these reports but were unable to find a current disability. 

The Veteran's 2007 reports of increasing symptoms, is not consistent with the diagnostic testing, which showed no changes, or the level of symptoms reported to the VA physician on the subsequent examination.  The report to the VA examiner was that he experienced shortness of breath only after significant exertion.  The 2007 reports are; therefore, not deemed credible.  The VA examiner noted the Veteran's report of shortness of breath on exertion, but did not find this or any other evidence to show that Veteran had symptoms of a lung disease.

With regard to claims based on asbestos exposure VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered by the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

In this case, the evidence is against a finding that there is a current disability.  The M21-1 provisions pertain to the questions of in-service exposure and the types of disease resulting from that exposure, but do not have any bearing on whether the Veteran in this case has a current disability.

The weight of the evidence reflects that the Veteran does not have a current lung disease.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.   



							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a lung disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


